[Cite as State v. Espana, 2022-Ohio-2813.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF WAYNE                   )

STATE OF OHIO                                         C.A. Nos.      21AP0044
                                                                     21AP0045
        Appellee

        v.
                                                      APPEAL FROM JUDGMENT
EMERSON VELIZ ESPANA                                  ENTERED IN THE
                                                      WAYNE COUNTY MUNICIPAL COURT
        Appellant                                     COUNTY OF WAYNE, OHIO
                                                      CASE Nos. 2021 TR-C 000409
                                                                 2021 TR-C 001929

                                 DECISION AND JOURNAL ENTRY

Dated: August 15, 2022



        HENSAL, Presiding Judge.

        {¶1}     Emerson Veliz Espana appeals his sentence from the Wayne County Municipal

Court. This Court affirms.

                                                 I.

        {¶2}     On January 28, 2021, Mr. Espana was cited for operating a vehicle while under the

influence of alcohol (“OVI”) in violation of Revised Code Sections 4511.19(A)(1)(a) and

4511.19(A)(1)(d) in case number 2021 TR-C 000409 (the “First Case”). The following week, he

appeared in court with a Spanish speaking interpreter. Mr. Espana executed a waiver of rights,

elected to proceed pro se, and pleaded guilty to the charges. The trial court suspended Mr.

Espana’s driver’s license for 12 months, issued a fine plus court costs, assessed six points against

his driver’s license, placed him on 12 months of community control, and ordered him to serve 3

days in jail or, in the alternative, complete a 72-hour treatment program.
                                                  2


       {¶3}    On April 3, 2021, Mr. Espana was cited for a second OVI in case number 2021 TR-

C 001929 (the “Second Case”). As a result, on April 5, 2021, Mr. Espana was cited with a

community control sanction violation in the First Case. A few days later, counsel filed a notice of

appearance in both cases.

       {¶4}    On June 8, 2021, Mr. Espana executed a waiver and admission, waiving his right

to a hearing and admitting that he committed the community control sanction violation in the First

Case. The trial court sentenced Mr. Espana to 30 days in jail, 15 days of which could be served

on home arrest, and continued his community control as originally imposed.

       {¶5}    That same day, Mr. Espana executed a waiver of rights in the Second Case, pleading

no contest to the second OVI charge. The trial court suspended Mr. Espana’s driver’s license for

18 months (consecutive to the suspension from the First Case), imposed a fine plus court costs,

assessed 6 points against his driver’s license, placed him on 36 months of community control, and

ordered him to serve 30 days in jail for that offense.

       {¶6}    About one month later, on July 12, 2021, Mr. Espana was cited with a community

control sanction violation in both cases for consuming alcohol. Two months later, Mr. Espana

executed a waiver and admission in both cases, waiving his right to a hearing and admitting that

he committed the community control sanction violation.

       {¶7}    The trial court terminated Mr. Espana’s community control in both cases, finding

that it was no longer appropriate. The trial court then imposed a 30-day jail sentence in the First

Case, and a 90-day jail sentence in the second case, set to run consecutively.

       {¶8}    At the sentencing hearing, the trial court stated:

       You’ve left this Court without any reasonable option. On your case I have tried
       everything short of incarceration. I have given you one opportunity on probation
       and you failed that opportunity by drinking again. And to make matters worse, you
       received an OVI because of it. You put yourself and others at continued risk by
                                                 3


       continuing drinking and driving. * * * I have tried everything short of actually
       putting you in jail to get the point across. * * * Mr. Espana I have given you plenty
       of opportunities to avoid incarceration. At this point, the scale has tipped strongly
       in favor of public safety which is why you are going to jail today. It is unfortunate,
       but it is all that is left.

       {¶9}    Mr. Espana now appeals his sentence, raising one assignment of error for this

Court’s review.

                                                II.

                                   ASSIGNMENT OF ERROR

       THE TRIAL COURT ABUSED ITS DISCRETION IN [] SENTENCING
       APPELLANT WITHOUT CONSIDERATION OF THE SENTENCING
       CRITERIA SET FORTH IN OHIO REVISED CODE [] 2929.22.

       {¶10} In his sole assignment of error, Mr. Espana argues that the trial court erred by

imposing a sentence without considering the sentencing factors set forth in Section 2929.22(B)(1).

He asserts that, aside from these OVI cases, he has no prior criminal record, has not had the

opportunity to address his problem with alcohol, has accepted responsibility for his actions, and

has experienced difficulty locating counselors that speak Spanish.

       {¶11} “A trial court generally has discretion in misdemeanor sentencing.” State v. Woody,

9th Dist. Lorain No. 14CA010679, 2016-Ohio-631, ¶ 15, citing State v. Schneider, 9th Dist. Wayne

No. 09CA0026, 2009-Ohio-6025, ¶ 6. “Unless a sentence is contrary to law, we review challenges

to misdemeanor sentencing for an abuse of discretion.” Woody at ¶ 15, quoting Schneider at ¶ 6.

An abuse of discretion indicates that the trial court was unreasonable, arbitrary, or unconscionable

in its ruling. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983).

       {¶12} Section 2929.22(B)(1) provides that a trial court must consider the following

factors in determining the appropriate sentence for a misdemeanor:

       (a) The nature and circumstances of the offense or offenses;
                                                  4


       (b) Whether the circumstances regarding the offender and the offense or offenses
           indicate that the offender has a history of persistent criminal activity and that
           the offender’s character and condition reveal a substantial risk that the offender
           will commit another offense;

       (c) Whether the circumstances regarding the offender and the offense or offenses
           indicate that the offender’s history, character, and condition reveal a substantial
           risk that the offender will be a danger to others and that the offender’s conduct
           has been characterized by a pattern of repetitive, compulsive, or aggressive
           behavior with heedless indifference to the consequences;

       (d) Whether the victim’s youth, age, disability, or other factor made the victim
           particularly vulnerable to the offense or made the impact of the offense more
           serious;

       (e) Whether the offender is likely to commit future crimes in general, in addition
           to the circumstances described in divisions (B)(1)(b) and (c) of this section;

       (f) Whether the offender has an emotional, mental, or physical condition that is
           traceable to the offender’s service in the armed forces of the United States and
           that was a contributing factor in the offender's commission of the offense or
           offenses;

       (g) The offender’s military service record.

       {¶13} “It is well-recognized that a trial court abuses its discretion when, in imposing a

sentence for a misdemeanor, it fails to consider the factors set forth in R.C. 2929.22.” Woody at ¶

17. Nonetheless, “[a] trial court is presumed to have considered the factors set forth in R.C.

2929.22 ‘absent an affirmative showing to the contrary.’” Id., quoting State v. Endress, 9th Dist.

Medina No. 08CA0011-M, 2008-Ohio-4498, ¶ 4. “The burden of demonstrating this error falls to

the appellant.” Id., quoting Endress at ¶ 4.

       {¶14} Mr. Espana has not identified which of the sentencing factors set forth in Section

2929.22(B)(1) that the trial court failed to consider. Rather, he argues that he has no prior criminal

record, has not had the opportunity to address his problem with alcohol, has accepted responsibility

for his actions, and has experienced difficulty locating counselors that speak Spanish. Of the
                                                5


foregoing, the only relevant factor for Section 2929.22(B)(1) purposes is Mr. Espana’s alleged

lack of a criminal record.

       {¶15} Section 2929.22(B)(1)(b) requires a trial court to consider “[w]hether the

circumstances regarding the offender and the offense or offenses indicate that the offender has a

history of persistent criminal activity and that the offender’s character and condition reveal a

substantial risk that the offender will commit another offense[.]” Here, the trial court considered

the fact that Mr. Espana committed two OVIs within a relatively short period of time, as well as

the fact that he committed a community control sanction violation for consuming alcohol. The

fact that Mr. Espana may not have had a criminal record prior to these OVI cases does not change

the fact that, by the time the trial court terminated his community control and imposed the 120-

day jail sentence, Mr. Espana had two OVI convictions and had not complied with the conditions

of his community control.

       {¶16} Having reviewed the record and the argument presented, this Court concludes that

Mr. Espana has not met his burden of affirmatively showing that the trial court failed to consider

the sentencing factors set forth in Section 2929.22(B)(1). See Woody, 2016-Ohio-631, at ¶ 17.

His argument that the trial court abused its discretion by not doing so, therefore, lacks merit.

Accordingly, this Court overrules his assignment of error.

                                               III.

       {¶17} Mr. Espana’s assignment of error is overruled. The judgment of the Wayne County

Municipal Court is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.
                                                 6


       We order that a special mandate issue out of this Court, directing the Wayne County

Municipal Court, County of Wayne, State of Ohio, to carry this judgment into execution. A

certified copy of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     JENNIFER HENSAL
                                                     FOR THE COURT



CARR, J.
CALLAHAN, J.
CONCUR.


APPEARANCES:

DAVID C. KNOWLTON, Attorney at Law, for Appellant.

DANIEL R. LUTZ, Prosecuting Attorney, and JEFF MCENDREE, Assistant Prosecuting
Attorney, for Appellee.